RENDERED: AUGUST 21, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals
                           NO. 2019-CA-001374-MR



KENTUCKY CONGRESS OF PARENTS AND
TEACHERS, INC. D/B/A KENTUCKY PTA                                  APPELLANT



             APPEAL FROM JEFFERSON CIRCUIT COURT,
v.        HONORABLE CHARLES L. CUNNINGHAM, JR., JUDGE
                     ACTION NO. 19-CI-004860



JEFFERSON COUNTY PUBLIC SCHOOLS;
JEFFERSON COUNTY BOARD OF EDUCATION;
AND GAY ADELMANN                                                   APPELLEES


                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: CALDWELL, JONES, AND KRAMER, JUDGES.

KRAMER, JUDGE: Kentucky Congress of Parents and Teachers, Inc. d/b/a

Kentucky PTA (“Kentucky PTA”) appeals from an order of the Jefferson Circuit

Court requiring Jefferson County Public Schools (“JCPS”) and the Jefferson

County Board of Education (“the Board”) to turn over the financial records of
Kentucky PTA on file with the Board pursuant to Kentucky’s Open Records Act

(“KORA”; KRS1 61.870 et seq.). Because appellate review on the merits of

Kentucky PTA’s argument has been thwarted by the lack of an adequate record on

appeal, we affirm.

                The record before us indicates that on or about June 26, 2019, Gay

Adelmann submitted a request to JCPS for the financial records of Kentucky PTA

pursuant to KORA. On August 9, 2019, Kentucky PTA filed the instant action in

Jefferson Circuit Court, seeking injunctive relief to prevent either the Board or

JCPS from turning over the financial records to Adelmann. The complaint alleged

that the financial records of Kentucky PTA were excluded from the provisions of

KORA because the records were “confidential and proprietary” pursuant to KRS

61.878(1)(c). Kentucky PTA also filed a “motion for ex parte restraining order”

on the same date the complaint was filed. The motion was not noticed for a

hearing before the circuit court.

                The circuit court held a hearing on August 15, 2019. The circuit court

subsequently entered an order on August 27, 2019, which required the Board to

turn over Kentucky PTA’s financial records to Adelmann pursuant to KORA. This

appeal followed.




1
    Kentucky Revised Statute.

                                           -2-
                We must first note that Kentucky PTA has not filed a designation of

record pursuant to CR2 75.01. While we acknowledge that it is the appellant’s

responsibility to designate the appellate record,3 both Kentucky PTA and

Adelmann point to arguments made during the hearing conducted by the family

court on August 15, 2019, in their briefs to this Court.4 That hearing is not in the

record before us. Without it, the scant record before us provides nothing to review

with regard to how the circuit court arrived at its order. Kentucky PTA

characterizes the hearing as a “temporary injunction hearing,”5 but points to

nothing in the record in support of that assertion. Indeed, there is no scheduling

order contained in the record, nor is there a motion noticed for that date.

Conversely, Adelmann asserts that, as a result of the hearing, “the [circuit] court

was sufficiently advised and needed no further information.”6

                There is controlling precedent when the record before this Court is

incomplete. To wit,

                 if appellant’s position is that the evidence does not
                 support the trial court’s finding and judgment, there is no

2
    Kentucky Rule of Civil Procedure.
3
    See Commonwealth v. Thompson, 697 S.W.2d 143, 145 (Ky. 1985).
4
 We note, however, that neither party cites specifically to the video recording of the hearing,
which is a violation of CR 76.12(4)(c)(v).
5
    See page 3 of Kentucky PTA’s brief.
6
    See page 3 of Adelmann’s brief.

                                               -3-
                 [video recording or] transcript of it against which we can
                 measure the soundness of the findings. On appeal, the
                 trial court’s findings of fact will not be disturbed unless
                 they are clearly erroneous. CR 52.01. When the
                 evidence is not presented for review, this court is
                 confined to a determination as to whether the pleadings
                 support the judgment and on all issues of fact in dispute
                 we are required to assume that the evidence supports the
                 findings of the lower court.

McDaniel v. Garrett, 661 S.W.2d 789, 791 (Ky. App. 1983) (citation omitted).

                 Thus, without the recorded hearing, we must assume the content of

the hearing supported the circuit court’s order. Id. Further, an attorney practicing

before this Court must not assume that the circuit court clerk will certify all

recorded hearings as part of the record pursuant to CR 98 without a specific

designation.7 Gambrel v. Gambrel, 501 S.W.3d 900, 902 (Ky. App. 2016) (citing

King v. Commonwealth, 384 S.W.3d 193, 194-95 (Ky. App. 2012)).



7
    See CR 98(3) which states, in relevant part

                 Unless otherwise ordered by the court, no transcript of court
                 proceedings shall be made a part of the record on appeal except as
                 provided in Paragraph 4 of this rule. The official video recordings,
                 together with the clerk’s written record, shall constitute the entire
                 original record on appeal. To facilitate the timely preparation and
                 certification of the record as set out in this rule, appellant or
                 counsel for appellant, if any, shall provide the clerk with a list
                 setting out the dates on which video recordings were made for all
                 pre-trial and post-trial proceedings necessary for inclusion in the
                 record on appeal. Designation of the video recordings shall be
                 filed within the ten (10) day time limitation and in the manner
                 described in Rule 75.01(1). Supplemental designation by other

                                                  -4-
             As in Gambrel, we acknowledge that this result may seem harsh to

parties practicing before this Court. However, “each time we do not strictly apply

the rules we erode them. We certainly hope this case serves as a warning to

practitioners to carefully read and follow CR 98 to avoid missteps on behalf of

their clients and to ensure a complete record—containing all relevant videos, CDs

and DVDs—is certified to the appellate court.” Id. “We will not reiterate all that

has been said too many times before on [the subject of compliance with procedural

rules]. If a lawyer is curious about the importance of these procedural rules or the

practical reasons for following them, we recommend reading these opinions in

chronological order: Commonwealth v. Roth, 567 S.W.3d 591 (Ky. 2019); Koester

v. Koester, 569 S.W.3d 412 (Ky. App. 2019); Hallis v. Hallis, 328 S.W.3d 694

(Ky. App. 2010); Elwell v. Stone, 799 S.W.2d 46 (Ky. App. 1990).” Clark v.

Workman, ____ S.W.3d ___, No. 2019-CA-000805-ME, 2020 WL 3582597, at *2

(Ky. App. June 26, 2020) (designated to be published).

             In light of the foregoing, we AFFIRM the judgment of the Jefferson

Circuit Court.

             ALL CONCUR.




             parties shall likewise conform with the requirements of Rule
             75.01(1).



                                            -5-
BRIEF FOR APPELLANT:    BRIEF FOR APPELLEE
                        GAY ADLEMANN:
S. Coy Travis
Hillview, Kentucky      Anna Stewart Whites
                        Frankfort, Kentucky

                        BRIEF FOR APPELLEE
                        JEFFERSON COUNTY BOARD OF
                        EDUCATION:

                        C. Tyson Gorman
                        Louisville, Kentucky




                       -6-